Title: From Catherine Elizabeth Murray Rush to Abigail Smith Adams, 30 March 1817
From: Rush, Catherine Elizabeth Murray
To: Adams, Abigail Smith


				
					Dear & respected Madam
					Washington March 30th. 1817.
				
				For some time past I have been wishing to have the pleasure of writing to you, to express my thanks for the very kind and flattering letter you addressed to me by Miss Sumner; also to repeat to you the gratification I felt at an introduction to Col Sumner and herself. All agreed that they were ornaments to the society of Washington this winter. It was not however in my power, and truly did I regret it to cultivate thier acquaintance. A distance of some miles seperated us, and having no carriage I am forced to limit my intercourse to my immediate neighbourhood, when the cares of my nursery will allow me the pleasure of going out at all.And now my dear Madam I must ask permission to congratulate you on the appointment of Mr Adams as Secretary of State. The event gives universal satisfaction as it restores to his country a Statesman so eminently qualified to shine in her Councils. To the inhabitants of this place it is particularly acceptable as it will give them so valuable on acquisition to the Social circle; I must add so instructive a one.Mr Clark expects to leave Washington tomorrow on his way to Boston. His amiable manners have made him a most acceptable visitor at all times, tho I regret that we have so seldom had the pleasure of seeing him. I fear there is little prospect of speedy employment for him, owing to the limited naval force in service, but I assure you his friends here will not let him be forgotten.I am sensible dear Madam of your kindness in expressing a wish that we would visit Boston. Be assured that if it were possible for us to take such a journey, there are no friends that it would give Mr Rush and myself so much pleasure to visit and certainly none for whom we have always been taught to feel greater respect and veneration. May I beg that you will present me as well as Mr Rush respectfully to Mr Adams, and permit me to hope dear Madam that it may ever be my grateful priviledge to subscribe myself  / with sentiments of the / most respectful / attachment / Your friend
				
					Cath. E Rush
				
				
			